Citation Nr: 1756573	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin condition of the left foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel  







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1968 to November 1969, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in February 2017, where the issue currently on appeal was remanded for further development.  The February 2017 remand instructed the RO to afford the Veteran a VA examination to determine if he has a currently diagnosed skin condition of the left foot, and if so, whether that skin condition is related to service.  

Subsequently, in May 2017, the Veteran was afforded a VA examination to access his skin condition.  The Board finds this examination to be thorough, detailed, and well-reasoned.  Accordingly, the Board's February 2017 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  


FINDING OF FACT

At no time during the pendency of the claim did the Veteran have a diagnosed skin condition of the left foot. 






CONCLUSION OF LAW

The criteria for service connection for a skin condition of the left foot have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.102 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


II. Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the Veteran contends that he is entitled to service connection for a skin condition of the left foot because it was caused by a cellulitis condition the Veteran was diagnosed with while in service in October 1969.  On review of the Veteran's service treatment records, a February 1968 induction examination does not note any irregularities concerning the Veteran's skin.  However, an October 1969 separation examination noted cellulitis in the left heel.  Furthermore, a September 1981 enlistment examination from the Veteran's National Guard service noted he had a history of cellulitis in his left heel in October 1969 while he was aboard the U.S.S. Iwo Jima.  The examination noted that the Veteran required minor surgery and medications and that he was in sick bay for three or four days due to the cellulitis.  There is no indication that the Veteran's condition did not resolve with the prescribed treatment.  

Although there is evidence of record substantiating an in-service event or occurrence involving a skin condition of the left foot, the Board finds that the record does not substantiate a diagnosis of a current disability. 

The Veteran was afforded an examination by a VA physician in March 2016.  The Veteran reported developing a blister on his left heel while in service in 1969.  He subsequently developed cellulitis and an abscess, which needed to be opened and drained on a trip back to the United States on board the U.S.S. Iwo Jima.  He reported being in sick bay for 3 days for this condition.  He further reported this area of his foot being sensitive for five to six years, but at the time of the examination, he reported no current symptoms.  Finally, he indicated not needing any treatment or medications for this condition subsequent to his active service, and denied any scarring.  

The VA physician noted no visible scars or skin conditions on the Veteran's left heel.  The VA physician opined that the claimed skin condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician reasoned that the Veteran had an isolated life event while in service in 1969, which was resolved with no sequela or scar.  The VA physician further concluded that the Veteran did not have a chronic left heel skin condition of cellulitis.   

The Veteran was afforded a subsequent VA examination in May 2017.  The VA examiner's report again detailed the Veteran's diagnosis and treatment for cellulitis in 1969 during active service.  The VA examiner indicated the Veteran stating that he did not have issues with cellulitis or jungle rot since 1969.  The VA examiner noted no rashes, sores, redness, or blisters, and the Veteran's feet being an appropriate color for his ethnicity.  The VA examiner found there to be no objective evidence to support a diagnosed skin condition.  The examiner concluded the claimed skin condition of the left foot to be less likely than not incurred in, or caused by, service, to include the in-service treatment for cellulitis of the left foot. 

Also of record are the Veteran's VA and private medical treatment records.  Upon review of these records, there is no indication that the Veteran is currently seeking treatment for a skin condition of the left foot.  Furthermore, there is no indication from these records of a currently diagnosed skin condition of the left foot. 

In terms of his lay statements, the Veteran reported in the Notice of Disagreement that in October 1969, while aboard the U.S.S. Iwo Jima, he was put in sick bay for surgery on his left foot to treat cellulitis.  The Veteran further reported that "[t]he resulting condition of periodic outbreaks of 'athlete's foot' symptoms, along with the recurring patches of 'jungle rot' have been part of [his] life."  

In light of the physically observable nature of certain skin conditions, such as lesions or rashes, the United States Court of Appeals for Veteran Claims has determined that a veteran, as a lay person, may be competent to diagnose such skin disabilities.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  Although the Veteran is competent to observe symptomatology of a skin condition, the Board finds that the Veteran's contentions are outweighed by the competent and credible medical evidence of record.  Specifically, there are two VA examinations which found the Veteran to have no diagnosed skin condition of the left foot.  Significantly, both VA examinations note the Veteran reporting no current symptoms with his left foot since 1969.  Additionally, the Veteran's VA and private treatment records show that the Veteran is not currently seeking treatment for a skin condition of the left foot.  

In conclusion, the Board finds that direct service connection for a skin condition of the left foot is not warranted.  The medial evidence of record does not substantiate a currently diagnosed skin condition of the left foot.  Given the Board's findings regarding the competency and credibility of the lay evidence above, the Board considers the reliance on medical evidence appropriate.  The Board gives these opinions the most probative weight.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a skin condition of the left foot is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin condition of the left foot is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


